Citation Nr: 1144263	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-06 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for hepatitis C.  The Veteran's representative indicated in the October 2010 informal brief that the Veteran has subsequently moved to Hartford, Connecticut.

In November 2010 and July 2011, the Board remanded the Veteran's claim of service connection for Hepatitis C for further examination.  This development has now been completed.  


FINDING OF FACT

Hepatitis C was not manifested during the Veteran's active service or for many years thereafter, nor is the Veteran's currently diagnosed hepatitis C otherwise causally related to such service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements.  Additionally, the RO has obtained Veteran's service treatment records and VA outpatient treatment records.  Furthermore, the Veteran was afforded a VA examination in August 2011.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Hepatitis C

The Veteran contends that he acquired Hepatitis C on active duty.  Specifically, the Veteran contends that he received hepatitis C from air gun immunizations that he received upon entering service, and when he was hospitalized at Fort Dix.  

The evidence indicates that the Veteran has been diagnosed with hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998. 

While mindful that intranasal cocaine and intravenous drug use are risk factors for hepatitis C, the Board observes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  For that reason, a grant of service connection is precluded for any abuse of alcohol or drugs during service, and for any disorder, including hepatitis C, which is due to the abuse of alcohol or drugs.   

The Veteran's June 1970 pre-induction examination and September 1970 Medical Board examination were void of a diagnosis of hepatitis.  The Veteran's service treatment records show that he was treated for a laceration to the forehead in November 1970, where a butterfly bandage was applied.  Furthermore, the Veteran's service treatment records were void of any complaint of, treatment for, or diagnosis of hepatitis. 

The Veteran's VA outpatient treatment records document a diagnosis of and treatment for Hepatitis C, genotype 1, and end stage liver disease (ESLD) secondary to alcohol.  The Veteran's VA treatment records document a history of treatment and inpatient admission for ETOH and cocaine abuse and withdrawal.  An October 1996 VA substance abuse program admission note stated that the Veteran had Hepatitis C since 1994.  In a June 2003 VA psychology note, the Veteran reported that he was diagnosed with Hepatitis C in 1995.  He also reported that he was treated with antiviral medication for a few months in 1996, but stopped due to side effects.  Furthermore, the Veteran reported that he had a long-standing history of alcohol abuse and dependency that started at the age of 14.  Additionally, the Veteran also endorsed a daily use of crack for several years.  Furthermore, collective VA labs show positive urine toxicology screens in 2008, 2009, and 2010 for cocaine.  While the Veteran's extensive treatment records document a diagnosis of Hepatitis C, they fail to show any evidence of an etiology linked to the Veteran's active duty service.  

On the March 2007 VA Form 9, the Veteran reported that he received many shots upon his entrance into service and contacted the Hepatitis C virus.  Additionally, the Veteran reported that during the early part of the 1970's during boot camp, there was the reuse of needles (air guns) that was not hygienic and was exposed to the Hepatitis C virus.  

The Veteran was afforded a VA examination in August 2011.  The examiner thoroughly reviewed the Veteran's claims files and noted his Hepatitis C treatment and relevant medical history.  The examiner noted the Veteran's cocaine and ETOH substance abuse and treatment.  Furthermore, the Veteran reported that he had a history of alcohol abuse for many years, and initially started using alcohol at about 16 years old.  The Veteran reported that he smoked crack cocaine for about a year in 2010.  However, the examiner noted that the CPRS notes and toxicology screen documented use for years, since 2008.  Additionally, the Veteran reported trying IV heroin at about 39 years old, but stated he tried it once just to try it.  The examiner listed the Veteran's chronic liver disease risk factors, to include blood exposure before, during, and after service, intranasal cocaine use after service, intravenous drug use after service, air gun inoculations in-service, frequent bar room brawls in VA treatment notes, and a single report of IV heroin use following service.  Additionally, the examiner noted that the Veteran reported that he was diagnosed with Hepatitis C at about age 50 years old, following an evaluation for jaundice.  A liver biopsy showed that the Veteran had cirrhosis.  

After examining the Veteran, the examiner diagnosed the Veteran with Hepatitis C, Type 1A, active, and ELSD (end stage liver disease)/hepatic cirrhosis, likely due to near lifelong ETOH substance abuse, as well as chronic Hepatitis C infection.  The examiner concluded that the Veteran's Hepatitis C infection is less likely caused by or a result of air gun immunizations and the admission to the hospital at Fort Dix while in service, as claimed by the Veteran.  Additionally, the examiner stated that the Veteran's Hepatitis C infection was more likely the result of the Veteran's near lifelong high risk behavior (ETOH substance abuse, crack and cocaine substance abuse, and the single prior IV drug use), and less likely due to the Veteran's air gun inoculation in service.  Furthermore, the examiner stated that odds ratios denoted on the examination report favor the Veteran's IV drug use as the cause of his Hepatitis C, over being cut by a bloody object or air gun.  Moreover, the examiner noted that there is some evidence to suggest that while it was biologically possible that Hepatitis C can be transmitted via an air gun, it was less likely.  The examiner also quoted a medical article that stated that it has been additionally noted that "surprisingly high rates of HCV infection (approximately 30 percent) have been found in patients with alcohol abuse, even in the absence of other risk factors for infection...This factor is not well understood."  Additionally, the examiner also noted an article that stated, "About one in ten people infected with HCV have had no identifiable exposure to HCV."  Furthermore, the examiner reported that there was no current documentation to support a chronic HCV infection, which began in service or was related to service. 

In light of the evidence, the Veteran is not entitled to service connection for Hepatitis C.  The Board has carefully considered the Veteran's assertions that his Hepatitis C is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran submitted medical evidence indicating he has been diagnosed with Hepatitis C.  However, there is no evidence that the Veteran's Hepatitis C occurred in service or was caused by service, nor is there evidence suggesting that it is otherwise related to service.  As evidenced in the August 2011 VA examination report, the examiner stated that the Veteran's Hepatitis C infection was less likely caused by or a result of air gun immunizations and the admission to the hospital at Fort Dix while in service, as claimed by the Veteran.  Additionally, the examiner stated that the Veteran's Hepatitis C infection was more likely the result of the Veteran's near lifelong high risk behavior (ETOH substance abuse, crack and cocaine substance abuse, and the single prior IV drug use) and less likely due to the Veteran's air gun inoculation in-service.  Furthermore, the examiner stated that odds ratios denoted on the examination report, favored the Veteran's IV drug use as the cause of his Hepatitis C over being cut by a bloody object or air gun.  Moreover, the examiner noted that there is some evidence to suggest that while it was biologically possible that Hepatitis C can be transmitted via an air gun it was less likely.  

Furthermore, the Veteran does not indicate any complaints of or treatment for hepatitis between separation from service in November 1970 and the October 1996 VA treatment record that notes that the Veteran had Hepatitis C since 1994.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the presence of Hepatitis C until 25 years after separation from service.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

Therefore, the Board finds that service connection is not warranted for Hepatitis C.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for Hepatitis C, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


